Case: 21-20112     Document: 00516222152         Page: 1     Date Filed: 03/02/2022




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                          March 2, 2022
                                  No. 21-20112
                                Summary Calendar                         Lyle W. Cayce
                                                                              Clerk

   Qi Hu,

                                                           Plaintiff—Appellant,

                                       versus

   NewRez, L.L.C., formerly known as New Penn Financial,
   L.L.C., doing business as Shellpoint Mortgage Servicing,

                                                           Defendant—Appellee.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                             USDC 4:20-CV-294


   Before Clement, Ho, and Oldham, Circuit Judges.
   Per Curiam:*
          This appeal arises from a property dispute. Plaintiff-Appellant, Qi
   Hu, appeals the district court’s dismissal of her claims on summary
   judgment. For the following reasons, we AFFIRM.



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-20112      Document: 00516222152          Page: 2   Date Filed: 03/02/2022




                                    No. 21-20112


                                         I
          In 2004, Xiao Dong Li purchased property in Houston, Texas (the
   Property). As part of this transaction, Li executed a deed of trust creating a
   lien on the property to secure repayment of the promissory note. The deed
   of trust was assigned to NewRez L.L.C., dba Shellpoint Mortgage Servicing.
          In 2010, the Harris County constable conveyed the property to Yi Zhi
   Qun by execution deed, thereby foreclosing a judgment against Li.
   Ultimately, the property was conveyed to Hu.
          Li continued to make payments on the note through August 2017.
   After Li stopped making payments, Shellpoint served Li a notice of default
   and an opportunity to cure. Li did not cure the default and the note matured
   on June 1, 2019. Through its trustee, Shellpoint filed notice of a foreclosure
   sale. Hu subsequently brought this suit to enjoin Shellpoint from proceeding
   with the sale.
          Hu alleged that Shellpoint is barred from proceeding with the sale
   because, among other things, Shellpoint’s right to foreclose is barred by the
   statute of limitations. Shellpoint moved for summary judgment on all of Hu’s
   claims, which the district court granted. Hu timely appealed.
                                         II
          We review a district court’s grant of summary judgment de novo. In re
   La. Crawfish Producers, 852 F.3d 456, 462 (5th Cir. 2017).          Summary
   judgment is appropriate where “the movant shows that there is no genuine
   dispute as to any material fact and the movant is entitled to judgment as a
   matter of law.” Id. (quoting Fed. R. Civ. P. 56(a)). We view the record
   in the light most favorable to the non-movant. Id.




                                         2
Case: 21-20112        Document: 00516222152              Page: 3       Date Filed: 03/02/2022




                                          No. 21-20112


           Hu appeals the district court’s determination that the statute of
   limitations had not run on Shellpoint’s right to enforce the deed of trust.1
   She argues that Li breached the deed of trust in August 2016, when he lost
   title to the Property through the foreclosure sale. Hu argues that upon Li’s
   loss of possession of the property, “an incurable and continuous default
   occurred which requires the Mortgagee to accelerate the note.”
           As an initial matter, Hu fails to cite any authority for her contention
   that Li’s default was “incurable and continuous.” As the district court
   correctly pointed out, Li’s default could have been cured by payment of the
   remainder of the balance of the loan. In addition, Texas law does not support
   Hu’s assertion of required acceleration in this case.
           Under the Texas Civil Practices and Remedies Code, “[a] sale of real
   property under a power of sale in a . . . deed of trust . . . must be made not
   later than four years after the day the cause of action accrues.” Tex. Civ.
   Prac. & Rem. Code § 16.035(b). The limitations period on a note
   payable by installments and secured by a real property lien “does not begin
   to run until the maturity date of the last note, obligation, or installment.” Id.
   § 16.035(e). And where a deed of trust contains an optional acceleration
   clause, “default does not ipso facto start limitations running on the note.
   Rather, the action accrues only when the holder actually exercises its option
   to accelerate.” Holy Cross Church of God in Christ v. Wolf, 44 S.W.3d 562,
   566 (Tex. 2001).         The option to accelerate requires two “clear and



           1
             Hu nominally raises five issues in her appeal. Two are not briefed so we do not
   consider them. See United States v. Martinez, 263 F.3d 436, 438 (5th Cir. 2001) (“Generally
   speaking, a defendant waives an issue if he fails to adequately brief it.”). The remaining
   three issues are duplicative of the statute-of-limitations question that we address in this
   appeal. To the extent that these three issues touch on her laches claim, she has waived that
   claim for failure to adequately brief it in the body of her argument. Id.




                                                3
Case: 21-20112     Document: 00516222152           Page: 4   Date Filed: 03/02/2022




                                    No. 21-20112


   unequivocal” acts: “(1) notice of intent to accelerate, and (2) notice of
   acceleration.” Id. at 565–66.
          Here, the deed of trust contained an optional acceleration clause and
   an anti-waiver clause preserving Shellpoint’s right to optional acceleration.
   Because Shellpoint did not send both required notices—a notice of intent to
   accelerate and a notice of acceleration—the deed of trust was not effectively
   accelerated. Shellpoint’s right to foreclose claim did not accrue until the
   maturity date of the deed of trust in June 2019. Accordingly, the statute of
   limitations will not run until June 2023. Shellpoint’s attempts to foreclose
   on the property in January 2020 are not time-barred.
          Hu also contends that “it offends the public policy” to uphold the
   optional acceleration clause in the deed of trust. This argument, raised for
   the first time on appeal, is not properly before us and we do not consider it.
   Olivarez v. T-Mobile USA, Inc., 997 F.3d 595, 602 n.1 (5th Cir. 2021).
          We AFFIRM.




                                         4